Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2015

                                      No. 04-14-00922-CV

                                     John E. RODARTE, Sr.,
                                            Appellant

                                                 v.

          TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                                Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12625
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         On January 20, 2015, before the appellate record was filed, appellant filed an appellant’s
brief and certified that he sent a copy to appellee. On May 7, 2015, the clerk’s record was filed,
and on May 14, 2015, a supplemental clerk’s record was filed. There is no reporter’s record.
Thus, appellant’s brief was due June 8, 2015. Appellant has not filed an amended brief.
Therefore, it appears he is standing on the brief he filed in January. Therefore, if appellee wishes
to file a brief, it must do so before July 16, 2015.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court